 1
 2
 3
 4
 5
 6
 7
 8
 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                        Case No. SA CV 17-488-
13   ARTHUR LOPEZ,                                      VBF-MRW
14                   Plaintiff,                         FINAL JUDGMENT
15              v.
16   NEWPORT BEACH POLICE DEPARTMENT,
     CITY OF NEWPORT BEACH,
17   CONNOR MILLER, JOSH VINCELET
     (Newport Beach Police Department, in his
18   individual capacity), and Does 1-100,
19                   Defendants.
20
21        Final judgment is hereby entered in favor of all defendants and against
22   plaintiff Arthur Lopez. IT IS SO ADJUDGED.
23
24
25   Date: October 18, 2018               ____________________________________

26                                            Hon. VALERIE BAKER FAIRBANK
27                                             Senior United States District Judge

28
